              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FERNANDO NUNEZ, JR.,
      Plaintiff,                                   NO. 3:15-CV-1573

             v.                                    (JUDGE CAPUTO)

TOM W. WOLF, et al.,
      Defendants.

                                 MEMORANDUM
      Presently before me is the Motion for Appointment of Counsel (Doc. 11) filed
by Plaintiff Fernando Nunez, Jr. (“Plaintiff”). Plaintiff commenced this action on
August 12, 2015. (See Doc. 1, generally). In the Complaint, Plaintiff alleges that
various prison policies violate his constitutional and statutory rights by placing a
substantial burden on his and his wife’s religious beliefs. (See id., generally).
      Plaintiff’s motion for counsel will be denied without prejudice. A plaintiff in
a civil case has no constitutional or statutory right to counsel. Montgomery v. Pinchak,
294 F.3d 492, 498 (3d Cir. 2002). The Court does not have the authority to compel
a lawyer to represent an indigent plaintiff. Tabron v. Grace, 6 F.3d 147, 153 n.1 (3d
Cir. 1993). Rather, representation for an indigent person is governed by 28 U.S.C. §
1915(e)(1), which provides that the court “may request an attorney to represent any
person unable to afford counsel,” but the court cannot order the attorney to do so. The
Third Circuit Court of Appeals has cautioned that “courts should exercise care in
appointing counsel because volunteer lawyer time is a precious commodity and should
not be wasted . . . .” Parham v. Johnson, 126 F.3d 454, 458 (3d Cir. 1997).
      A district court has broad discretion under 28 U.S.C. § 1915(e)(1) to decide to
seek counsel for a litigant, Montgomery, 294 F.3d at 498, and the decision can be
made at any point in the litigation. Id. at 503–04. As a threshold matter, the Court
must assess whether the claimant's case has some arguable merit in fact and law.
Tabron, 6 F.3d at 155. If the plaintiff overcomes this initial hurdle, the Court may
then consider the following non-exhaustive list of factors when appointing pro bono
counsel: (1) the plaintiff's ability to present his own case; (2) the difficulty of the
particular legal issues; (3) the degree to which factual investigations will be necessary
and the ability of the plaintiff to pursue investigation; (4) the plaintiff's capacity to
retain counsel on his own behalf; (5) the extent to which a case is likely to turn on
credibility determinations; and (6) whether the case will require testimony from expert
witnesses. Id. at 155-157 & n. 5.
      Plaintiff has not made a threshold showing for the appointment of counsel in
this civil case. Plaintiff asserts that he needs counsel appointed because (1) he is an
indigent prisoner, (2) the complexity of the factual and legal issues in this case are
beyond his ability to investigate and present, and (3) his efforts to obtain counsel pro
bono and/or on a contingency basis have been unsuccessful. (See Doc. 11, ¶¶ 1-2, 5).
However, Plaintiff must first demonstrate that his claim has some merit in fact and
law. At this stage of the proceedings, and noting that service has yet to be effectuated
on Defendants, it is not clear that Plaintiff is able to do so. Thus, appointment of
counsel is not warranted at this time. If future proceedings demonstrate the need for
counsel, the matter may be reconsidered either sua sponte or pursuant to a properly
filed motion. Until then, I will deny Plaintiff's motion to appoint counsel.
      For the above stated reasons, Plaintiff’s motion to appoint counsel will be
denied without prejudice.
      An appropriate order follows.


October 18, 2018                                  /s/ A. Richard Caputo
Date                                              A. Richard Caputo
                                                  United States District Judge




                                           2
